     Case 6:20-cr-06096-EAW-MJP Document 130 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                       ORDER
             v.
                                                       6:20-CR-06096 EAW
LUIS ORTIZ,

                    Defendant.


      Currently pending before the undersigned are objections filed by the defendant Luis

Ortiz (“Defendant”) (Dkt. 124) to a Report and Recommendation issued on May 6, 2021,

by United States Magistrate Judge Mark W. Pedersen (Dkt. 113). The Report and

Recommendation relates to Defendant’s motion to suppress evidence filed as part of

omnibus motions on March 30, 2020. (Dkt. 102). On June 21, 2021, the government filed

a memorandum in opposition to the objections (Dkt. 128), along with an unopposed motion

for leave to file that memorandum out of time (Dkt. 129).

      The government’s motion for leave to file its memorandum in opposition to the

objections out of time is hereby granted. (Dkt. 129). Accordingly, as of June 21, 2021,

the Court took the matter under advisement.

       The Court’s review of the pending motion to suppress and objections to the Report

and Recommendation is underway and a decision will be made with reasonable dispatch.

However, it now appears that full consideration of Defendant’s motion to suppress and his

objections to the Report and Recommendation will take additional time and that “it is . . .

open to . . . [the court] to find that the interest of justice is best served by granting a


                                           -1-
     Case 6:20-cr-06096-EAW-MJP Document 130 Filed 07/21/21 Page 2 of 2




continuance under § 3161(h)(8) [now 18 U.S.C. § 3161(h)(7)] for the excess period.”

United States v. Bufalino, 683 F.2d 639, 645 (2d Cir. 1982).

         Based upon the Court’s current examination of the several and myriad issues

presented by the motions and further upon the Court’s findings that the interests of justice

in a continuance override Defendant’s and the public’s interests in a more speedy trial, a

further continuance is granted pursuant to § 3161(h)(7)(A) from July 21, 2021, until August

6, 2021, for the purposes of rendering a decision.

         This order puts Defendant “on notice that the speedy trial clock has been stopped,”

and it ensures that, “[i]f for any reason counsel believes that [an exclusion] is inappropriate,

an objection may be raised and a record made” of the objection. United States v.

Tunnessen, 763 F.2d 74, 78 (2d Cir. 1985); see also United States v. Kiszewski, 877 F.2d

210, 215 (2d Cir. 1989) (prosecutors are responsible along with the court in paying

attention to Tunnessen).

         SO ORDERED.




                                            ELIZABETH A. WOLFORD
                                            Chief Judge
                                            United States District Court

Dated:         July 21, 2021
               Rochester, New York




                                             -2-
